I respectfully dissent to the majority opinion on Assignment of Error I. I do not find the designation of "shared parenting" to be proper given the visitation arrangement. The trial court's decision and designation of visitation times, in fact, made appellant the babysitter for the father. The appellee-father is able to carry on a workaholic lifestyle with no regard to the needs of the child. The appellant-mother is a babysitter and does not in fact have a true shared parenting custody. The trial court's order strangles appellant-mother's ability to go on with her life while permitting appellee-father to do as he chooses. I find this to be an abuse of the trial court's discretion and would remand the matter for further consideration commensurate with the true spirit of shared parenting.